_U.S. DISTRICT COURT
UNITED STATES DISTRICT COURT EASTERN DISTRICT-WI

 

EASTERN DISTRICT OF WISCONSIN FILED
ONY -P4249
UNITED STATES OF AMERICA, CLERK OF COURT.
Plaintiff, e 0 -CR-2 1 4
v. Case No. 20-CR :

[18 U.S.C. §§ 922(g)(1) & 924(e)(1)]
CHRISTOPHER L. IVORY,

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:

1. On or about July 9, 2020, in the State and Eastern District of Wisconsin,

CHRISTOPHER L. IVORY,

knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm which, prior to his possession of it, had been
transported in interstate commerce, the possession of which was therefore in and affecting
commerce.

2. The firearm is more fully described as a Ruger, model 9E, 9mm pistol, bearing
serial number 338-18897.

3. The defendant is an Armed Career Criminal, having been convicted of the
following offenses, all of which were committed on occasions different from one another, and each

of which constitutes a violent felony, as defined in Title 18, United States Code, Section 924(e)(2):

a. One count of Armed Robbery, committed on February 6, 2009, (Judgment
entered on or about December 1, 2009, in Milwaukee County Circuit

Case 2:20-cr-00213-BHL Filed 11/10/20 Page 1of3 Document 1
 

Court Case No. 2009CF002726), punishable by a term exceeding one
year.

b. One count of Armed Robbery, committed on March 21, 2009, (Judgment
entered on or about December 1, 2009, in Milwaukee County Circuit
Court Case No. 2009CF002726), punishable by a term exceeding one
year.

c. One count of Armed Robbery on May 20, 2009 (Judgment entered on or
about December 1, 2009, in Milwaukee County Circuit Court Case No.
2009CF002726), punishable by a term exceeding one year.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(e)(1).

Case 2:20-cr-00213-BHL Filed 11/10/20 Page 2 of 3 Document 1
 

FORFEITURE NOTICE
Upon conviction of the offense in violation of Title 18, United States Code, Section
922(g)(1) set forth in this Indictment, the defendant, Christopher L. Ivory, shall forfeit to the
United States pursuant to Title 18, United States Code, Section 924(d) and Title 28, United
States Code, Section 2461(c), any firearms and ammunition involved in the knowing violation of
Section 922(g)(1), including, but not limited to: a Ruger, model 9E, 9mm pistol, bearing serial

number 338-18897.

A TRUE BILL:

    

 

 

FOREPERSON ;
Date: nf, DH

(

 

 

MATTHEW D. KRUEGER
United States Attorney

Case 2:20-cr-00213-BHL Filed 11/10/20 Page 3 of 3 Document 1
